Title: To Alexander Hamilton from John Duer, 7 August 1799
From: Duer, John
To: Hamilton, Alexander


          
            Sir
            New York August 7th
          
          I beg leave to Solicit your patronage in obtaining for me a Subalterns commission in one of the Regiments of infantry now raising for the Service of the United States.
          At the first appearance of enrolled myself as a private in the Corps of New York Rangers and have since been offered the Post of first Sergeant in the Federal Cadets a uniform company now forming in this City
          Should I be fortunate enough to obtain the Commission I Solicit, I Trust in Heaven, the Tenor of my Actions would be such as never to disgrace it
          I have the honor to be Sir your most Obet Sert
          
            Jno Duer
          
          Major Genl Hamilton
        